DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pathogenically beneficial materials” in claim 1-6 and 9 is used by the claim to mean “a material that does not cause damage disease,” while the accepted meaning is “a material bacteria, virus or microorganism that is used to cause disease.” The term is indefinite because the specification does not clearly redefine the term. The examiner would suggest amending the claims to state “non-pathogenically beneficial material” or “bacteria beneficial material”.
Conclusion
There are no prior art rejections over claims 1-11. 
Kyle et al. (WO 2016/168729)  discloses delivering non-pathogenic intestinally beneficial bacteria to a patient having a feeding tube (see abstract). Kyle et al. states the need for reducing microbial growth on nasal-gastric tubes to prevent infection as well as supplementing babies with beneficial bifidobacterial to protect the intestinal mucosa from damage by pathogenic bacteria (see page 2,lines 10-15). Kyle et al. discloses a feeding tube which is coated on its outer surface of an antimicrobial agent (see page 5 lines 15-17). Kyle et al. states the agent can be a milk protein such as lactoferrin or lysozyme or other naturally occurring antimicrobial compounds  (see page 5 lines 19-23). Kyle et al. further teaches dispensing beneficial bifidobacterial through the feeding tube.
Kyle et al. discloses a nasogastric feeding tube that is coated with latoferrin (See Example 1). Kyle et al. states the feeding tube is placed through the nose of an infant and into the stomach (see Example 2). The stomach has acids and enzymes therefore would have a volume of fluid and insertion of the tube in the stomach results in placing the end of the tube into the volume of fluid. 
Chen et al. “Probiotic E. coli Nissle 1917 biofilms on silicone substrates for bacterial interference against pathogen colonization” discloses the use of non-pathogenic bacterial biofilms as protective barriers to inhibit pathogen colonization (see abstract).  Chen et al. discloses the use of such non-pathogenic bacterial biofilms onto catheters used for digestive systems such as feeding tubes (see abstract). Chen et al. states that such devices can cause infections resulting from pathogenic biofilms on the device which can shield antimicrobial agents and cause drug resistance (see Introduction). Chen et al. states that probiotic or non-pathogenic microorganisms are used to reduce growth of pathogenic bacteria in the human gut they are usually injected to administered orally (see Introduction). Chen et al. discloses treating a PDMS surface with CO2 plasma to oxidize the surface, the surfaces was treated with mannoside, the substrate was then placed in a EcN bacterial suspension for 5 days and rinsed forming an EcN biofilm on the silicone (see sections 2.2 – 2.5). Chen et al. states that the EcN biofilms on the silicone substrate provided prolonged bacterial interferences against pathogen colonization (see 4. Conclusions).
The prior art discloses coating of feeding tubes with an antimicrobial substance in order to prevent or reduce the growth of bacteria in the human gut. The prior art fails to teach or suggest where the coating./substance is dispensed from the feeding tube into the gut as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715